DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 10/05/2021, no amendments to the claims were made. Applicant’s arguments against the rejections under 35 U.S.C. 103 over the prior art of DeMuth in view of Laski in the Non-Final Office Action mailed 05/05/2021 have been fully considered and found not to be persuasive.
Claims Status
		Claims 1 – 19 and 21 remain pending
		Claims 11 – 19 withdrawn as being directed to a non-elected invention
		Claim 20 cancelled
		Claim 21 is a newly added claim
In view of the reply filed 10/05/2021, the grounds of rejections presented in the Non-Final Office action mailed 05/05/2021, are hereby reinstated. See the Response to Arguments section for a discussion of Applicant’s arguments filed 10/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth et al. (US PGPub. No. 2017/0120332 A1; DeMuth), in view of Laski (US Pat. No. 6,804,579 B1).
Regarding claim 1, DeMuth discloses a system and method for additive manufacturing  [0025], comprising – inter alia – an article processing unit (140), which can include  a walled 
DeMuth discloses the use of blowers, vacuum systems, sweeping, vibrating, shaking, tipping, or inversion of the bed (146) to remove or disposing/recycling of residual material ([0071], last sentence). DeMuth discloses the unit (140) can include components for holding and supporting 3D structures, mechanisms for heating/cooling the chamber [0072] (with adjustable process temperature controls, [0091]), and/or a robot arm with six degree of freedom [0158-0159]. 
DeMuth discloses that after the 3D structure is completed, the residual excess material can be removed and/or recycle (see [0076] and [0094]), and that the removing process may be automated, with vacuuming and/or gas jet systems to aid with material dislodgement and removal [0094]. DeMuth discloses a removal of residual matter scenario (1101), which may be at the end or at the middle of a printing cycle, wherein a build chamber (1111) may include a vacuum (1160) and a high pressure jet (1162), hence removing/dislodging (see [0185]), and collecting the residual matter in a hopper (1141) [0146-0147]. DeMuth discloses that these system and methods allows for substantially continuous additive manufacture with minimal downtime, since the additive manufacture and clean up (removal and/or recycling of residual material) may be performed in parallel without the need to stop the process [0149]. 
While DeMuth’s system and method for additive manufacturing discloses the usage of high-pressure fluid jet for removal of residual matter [0146], DeMuth is silent to the high-pressure fluid jet being an ultra high-pressure fluid jet.
 In the analogous  field of endeavor of post processing or post manufacturing operation processes for the removal of residual matter from an object (4, 5) having complex 3D structures/surfaces (C. 3, ll. 2-8), Laski discloses a robotic wash cell (50) including a six-axis robotic arm (e.g. see Figs. 8 & 9), a transport/alignment apparatus (60), which could be a robotic arm (C. 9, ll. 2-10), high-pressure water nozzles (131) (C. 9, ll. 45-46), which sprays pressurized water from nozzle (131) in the form of a dispersing spray (141) (C. 10, ll. 3-4), which at an standoff distance of about one to two inches produces an area (145) of ultra high-pressure power (C. 10, l. 28-29), a debur (analogous to removing/dislodging) end effector (170) having a solid base (172), which supports mounting bracket (174), which in turn supports a debur water jet nozzle (181) (C. 12, ll. 4-12). 
Laski discloses the pressurized water is supplied to the nozzle in the range of 5,000 to 15,000 psi (C. 12, ll. 19-21). Laski discloses an effective deburring pressure  is selected on a the basis of the material being worked on, for example, 4,500 psi for aluminum, 12,000 psi for hard steel (C. 12, ll. 45-48). Laski discloses the robotic wash cell has the advantage of having the ability to wash a wide variety of objects, including those with more complex shapes (C. 5, ll. 40-42).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeMuth’s method so that an ultra high-pressure fluid jet is deliver to an intermediate additively manufactured 3D component to dislodge and remove at least a portion of the residual matter from an internal surface of the intermediate additively manufactured 3D component, or from an external surface of the intermediate Laski. 
One of ordinary skill in the art would have been motivated to modify DeMuth’s system and method with Laski’s robotic wash cell (50) for the purpose of providing DeMuth’s with advantage of having the ability to wash (dislodge/remove) a wide variety of objects, including those with more complex shapes (C. 5, ll. 40-42).

The examiner respectfully points out to the applicant that, “In process claims, the prior art device anticipates a claimed process if the device carries out the process during normal operation.” See MPEP 2112.02 (I):
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Therefore, DeMuth’s disclosure, “these system and methods allows for substantially continuous additive manufacture with minimal downtime, since the additive manufacture and clean up (removal and/or recycling of residual material) may be performed in parallel without the need to stop the process,” [0149], in view of Laski’s disclosure, would have – at least – rendered the claimed method for removal of residual matter as obvious in view of the prior art.

Regarding claim 2, DeMuth/Laski discloses the method of claim 1, wherein the residual matter comprises loose particles, partly sintered particles, agglomerates, or combinations thereof – DeMuth’s [0080] discloses the system could use powdered ceramic or metal material, and that the materials could be sintered or fused. Therefore, it is reasonable to expect the residual mater to comprise loose and/or partially sintered particles or fused agglomerates. 

Regarding claim 3, DeMuth/Laski discloses the method of claim 1, wherein the ultra high-pressure fluid jet comprises water (Laski’s C. 4, ll. 7-12).

Regarding claim 4, DeMuth/Laski discloses the method of claim 1, wherein delivering the ultra high-pressure fluid jet comprises delivering the ultra high-pressure fluid jet in a continuous manner – Laski’s C. 4, ll. 6-7).

Regarding claim 5, DeMuth/Laski discloses the method of claim 1, wherein delivering the ultra high-pressure fluid jet comprises varying an orientation, a standoff distance, or both, of the ultra high-pressure fluid jet and the intermediate additively manufactured 3D component with respect to one another while delivering the ultra high-pressure fluid jet (see Laski’s C. 10, l. 28-29).

Regarding claim 6, DeMuth/Laski discloses the method of claim 1, wherein delivering the ultra high-pressure fluid jet comprises moving the ultra high-pressure fluid jet through space in accordance with a digital tool path instruction – Laski’s C. 17, ll. 50-53 discloses, “The robotic arm 

Regarding claim 7, DeMuth/Laski discloses the method of claim 1, further comprising collecting an effluent, wherein the effluent comprises a jet fluid, washed-out particles of the residual matter, or a mixture of the jet fluid and the washed-out particles (see DeMuth’s [0076] and [0094]).

Regarding claim 8, DeMuth/Laski discloses the method of claim 7, further comprising filtering the effluent to determine an amount of the washed-out particles in the effluent – Laski’s C. 4, ll. 7-12 discloses, “A water recycling and pressurizing system collects the used water, separates out the oil and grease contaminants to a level of about 5 ppm,” under the broadest reasonable interpretation, Laski’s “contaminants” are analogous to the claimed “washed-out particles.” Therefore, DeMuth/Lasik anticipates the claim.

Regarding claim 9, DeMuth/Laski discloses the method of claim 1, further comprising at least partly removing a leftover jet fluid from the cleansed additively manufactured 3D component – DeMuth’s [0071] discloses the use of blowers, vacuum systems, sweeping, vibrating, shaking, tipping, or inversion of the bed (146) to remove or disposing/recycling of residual material, and can have mechanisms for heating/cooling the chamber [0072] (with adjustable process temperature controls, [0091]).

Regarding claim 10, DeMuth/Laski discloses the method of claim 9, wherein removing the leftover jet fluid further comprises subjecting the cleansed additively manufactured 3D component to a heat treatment, an air blast treatment, an electro assisted dissolution, a chemical dissolution, or combinations thereof – DeMuth’s [0071] discloses the use of blowers, vacuum systems, sweeping, vibrating, shaking, tipping, or inversion of the bed (146) to remove or disposing/recycling of residual material, and can have mechanisms for heating/cooling the chamber [0072] (with adjustable process temperature controls, [0091]).

Regarding claim 21, DeMuth/Laski discloses the method of claim 1, specifically; Laski discloses that the ultra high-pressure fluid jet comprises a pressure of about 5,000 to 15,000 psi (Col. 12, ll. 19-23; see also Laski’s Col. 11, ll. 3-9, “ultra high-pressure region”), overlapping with the claimed range of from 10,000 psi to 70,000 psi. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeMuth/Laski’s method by selecting the portion of Laski’s ultra high-pressure fluid range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP § 2144.05 (I) “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 One of ordinary skill in the art would have been motivated to modify the method of DeMuth/Laski so that an ultra high-pressure fluid jet comprising ultra high-pressures is provided to clean the intermediate additively manufactured components, since Laski teaches this .

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (see Remarks, p. 6-7, “Applicant respectfully submits that DeMuth fails to disclose or render obvious each and every feature of the presently pending claims. For instance, independent claim 1 requires that an ultra high-pressure fluid jet be delivered to an intermediate additively manufactured three-dimensional (3D) component, not a build plate,”).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, DeMuth not only discloses that the cleaning process might be used to clean a build plate, as Applicant alleges. DeMuth’s [0178] discloses that various work areas may be defined and/or arranged to correspond to certain manufacturing-related processes, such processes may include – inter alia – creating parts via additive manufacture; removal of parts from the machines; “removal of support structures (e.g., exterior portions of one or more traveling walls that extend through a part, one or more temporary structures (analogous to “residual matter”), printed to support a part during additive manufacture that will not be included within the finished part, etc.), or the like”; peening (“to improve surface finish in an 
Thus, DeMuth/Laski effectively discloses an additively manufactured 3D component in a work area in which the additively manufactured 3D component is subjected to the removal of temporary structures (residual material), and/or to a process of peening the surface of the 3D component by DeMuth/Laski’s method – which afterwards is further subjected in a work area  to, e.g., a heat treatment process, or peening process (see DeMuth’s [0124 and 0185]). Therefore, DeMuth/Laski’s 3D component is indeed an intermediate additively manufactured three-dimensional (3D) component being cleaned/deburred with an ultra high-pressure fluid jet delivered to its external surface or internal surface (“crevices,” see DeMuth’s [0182]). 
Hence, Applicant’s argument is not persuasive.

In response to applicant's argument that, “DeMuth and Laski, alone or in any proper combination, fail to disclose or render obvious delivering an ultra high-pressure fluid jet to an intermediate additively manufactured three-dimensional (3D) component” (Remarks, p. 7-8).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
range of about 5,000 to 15,000 psi.” 
Furthermore, DeMuth’s disclosure of a work area where a peening process is performed to the intermediate 3D component, reads on the claimed limitation “delivering an ultra high-pressure fluid jet to an intermediate additively manufactured three-dimensional (3D) component,” since some peening processes, such as “water jet peening” surface treatments (see the attached evidentiary non-patent literature “Investigations on water jet peening” by Radhakrishnana et al., e.g., Table 3), utilizes fluid pressures around 150 KPa (21755.7 psi) – overlapping with the claimed range of 10, 000 to 70,000 psi. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, “at least because the purported advantages of such modification are not relevant to DeMuth. Specifically, Laski acknowledges that its device's alleged ability to clean objects having "more complex shapes" comes from employing a six-axis robotic arm instead of a conventional five-axis robotic arm.” (Remarks, p. 8-9).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, DeMuth discloses methods and apparatuses for additive manufacturing, which incorporates several “stages” or work areas (e.g., 3D printing, cleaning by using high pressure fluids, etc. See [0178 and/or 0182]), and Laski discloses the use of an ultra high-pressure fluid robotic wash cell to clean or deburr objects, providing some teachings, suggestions and motivation such as, teaching that this ultra high-pressures are effective for clean/deburring components made from materials such as, e.g., aluminum (Col. 12, ll. 19-23), and hard steel (Col. 12, ll. 45-53).
Regarding Applicant’s argument alleging that Laski acknowledges the cleaning advantage of his invention resides only in “employing a six-axis robotic arm,” this is not persuasive.  The number of axis in the robotic arm is not dispositive in a modification to include a high pressure system in the five-axis robotic system. The number of axis allows for “more range of motion” when “more complex shapes” are used (col.2, ll.49-54). The method does not define the shape of the system, it only requires the removal of residual matter with high-pressure fluid jet. See Claims 1 and 14. Therefore, the five-axis system is suitable for the method where non-complex shapes are utilized.
Furthermore, Laski’s Col. 11, ll. 1-9 discloses that, “in this ultra high-pressure region 145, when the nozzle head 135 is within about one to two inches of the surface being cleaned, the sprays 141 impact the surface with such force that they actually heat the surface and the oil or grease contaminant as it is being removed.” Therefore, the advantage of Laski’s device's ability to clean objects is influenced by process parameters such as, e.g. nozzle stand-off distance, and the ultra high-pressure fluid jets impinging on the 3D component, and—not only, as applicant alleges—“comes from employing a six-axis robotic arm instead of a conventional five-axis robotic arm.” Hence, Applicant’s argument is not persuasive.

In response to applicant's arguments against the references individually, stating that “The patentability of the dependent claims, however, certainly does not hinge on the patentability of the independent claim. In particular, some or all of these claims are believed to possess features that are independently patentable, regardless of the patentability of the independent claim… As the robotic wash system of Laski is allegedly able to achieve water pressures of 1,000 to 6,000 psi, Applicant respectfully submits that dependent claim 21 is further patentable and nonobvious over the prior art.” (Remarks, p. 9), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, as discussed in claim 21 above, Laski does indeed disclose the robotic wash system is able to achieve water pressures of about 5,000 to 15,000 psi (Col. 12, ll. 19-23; see also Laski’s Col. 11, ll. 3-9), overlapping with the claimed range, and thus, rendering claim 21 obvious in view of DeMuth/Laski.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712